Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is entered into as of
January 9, 2014 by and between Calavo Growers, Inc., a California corporation
(“Calavo”), and the director of Calavo whose name is set forth on the signature
page of this Agreement (the “Director”).

RECITALS

A. Calavo’s Board of Directors (the “Board”) has adopted the 2011 Management
Incentive Plan (the “Plan”), and Calavo’s shareholders have approved the Plan.

B. The Director is a non-employee director of Calavo. The Board and Calavo’s
Compensation Committee (the “Compensation Committee”) have approved the award
and issuance to the Director of One Thousand Seven Hundred Fifty (1,750) shares
of Calavo’s common stock, par value $0.001 per share (“Common Stock”) upon the
terms set forth in this Agreement. Each member of the Compensation Committee is
(1) an “outside director” within the meaning of Section 162(m) of the Internal
Revenue Code of 1986, as amended, (2) a “non-employee director” within the
meaning of Rule 16b-3 under the Securities Exchange Act of 1934, as amended, and
(3) an “independent director” under applicable rules and regulations of the
Nasdaq Stock Market.

C. On January 19, 2012, Calavo filed with the Securities and Exchange Commission
(the “SEC”) a Registration Statement on Form S-8 that covers issuances of shares
of Common Stock under the Plan.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Calavo and the Director hereby agree as follows:

1. Award of Shares to the Director. Effective as of January 9, 2014, Calavo
hereby awards and issues to the Director One Thousand Seven Hundred Fifty
(1,750) shares of Common Stock, which are referred to below as the “Awarded
Shares.”

2. Vesting of the Awarded Shares; Possible Forfeiture of the Awarded Shares.

(a) As of the date of this Agreement, all of the Awarded Shares are unvested and
are not transferable by the Director. Prior to the date that the Awarded Shares
vest as described below, the Director is not entitled to sell, pledge, or
otherwise transfer any of the Awarded Shares.

(b) On January 1, 2015, all of the Awarded Shares shall fully vest, and shall
become non-forfeitable and transferable by the Director, if the Director is
serving as a director of Calavo on January 1, 2015. Except as described below in
Section 2(c), if the Director’s service as a director of Calavo terminates prior
to January 1, 2015, all of the Awarded Shares (1) shall automatically be
forfeited, cancelled on Calavo’s share record books, and re-conveyed to Calavo
by the Director on the date of his or her termination of service without the
necessity for any payment by Calavo and without the necessity of any further
action by the Director, and (2) the Director shall immediately and automatically
cease to have any ownership right as to the Awarded Shares as of such service
termination date.

 

1



--------------------------------------------------------------------------------

(c) All of the Awarded Shares shall fully vest, and shall become non-forfeitable
and transferable by the Director if, prior to January 1, 2015, (1) the
Director’s service as a director terminates as a result of his or her death or
permanent disability (as such disability shall be determined by a physician
approved by the Board), (2) Calavo’s annual meeting of shareholders is held but
the Director is not re-elected as a director at the annual meeting, or (3) a
“Change of Control” defined in Section 13.1 of the Plan occurs. The Awarded
Shares shall vest and become non-forfeitable and transferable as of the date of
the termination of service, annual meeting, or Change of Control that is
described in the preceding sentence, as applicable.

3. Evidence of Ownership of the Awarded Shares.

(a) Prior to the date that the Awarded Shares vest pursuant to Section 2 above,
Calavo shall not deliver to the Director a stock certificate evidencing the
Awarded Shares and Calavo shall not otherwise deposit the Awarded Shares into a
brokerage or other account for the benefit of the Director. However, Calavo
shall take necessary or appropriate actions to ensure that Calavo’s transfer
agent recognizes the Director as the owner of the Awarded Shares for purposes of
the dividend and voting rights described below in Section 4.

(b) Promptly after the date that the Awarded Shares vest pursuant to Section 2
above, Calavo shall deliver the Awarded Shares by book or electronic entry to a
brokerage or other account specified by the Director or, if requested by the
Director, Calavo shall deliver to the Director a stock certificate evidencing
the Awarded Shares, which certificate shall not contain any restrictive legend.

4. Dividend and Voting Rights. Effective as of the date of this Agreement, the
Director shall have the right to vote the Awarded Shares and to receive any
dividends with respect to the Awarded Shares that Calavo may declare on the
Common Stock. However, such voting and dividend rights with respect to the
Awarded Shares shall terminate if and when the Awarded Shares are forfeited upon
the Director’s termination of service prior to January 1, 2015 pursuant to
Section 2 above.

5. Minimum Share Ownership Requirement.

(a) If the Director owns fewer than 4,000 shares of Common Stock as of the date
of this Agreement, the Director must retain ownership of at least 600 of the
Awarded Shares, once vested, until the date that the Director owns at least
4,000 shares of Common Stock. Following the date that the Director owns at least
4,000 shares of Common Stock, the Director shall not be required to retain any
of the Awarded Shares, once vested, so long as the Director at all times
thereafter continues to own at least 4,000 shares of Common Stock during the
period that he or she is a director of Calavo. Awarded Shares that are owned by
the Director shall be counted toward the satisfaction of the share ownership
requirement that is described in this Section 5(a) and in Section 5(b) below,
but shares of Common Stock that may be acquired by the Director upon the
exercise of a stock option shall not be treated as being owned by the Director
for purposes of the satisfaction of the share ownership requirement until the
stock option is exercised.

 

2



--------------------------------------------------------------------------------

(b) If the Director owns at least 4,000 shares of Common Stock as of the date of
this Agreement, the Director shall not be required to retain any of the Awarded
Shares, once vested, but the Director must at all times continue to own at least
4,000 shares of Common Stock during the period that he or she is a director of
Calavo.

(c) Upon the request of Calavo, the Director shall provide evidence to Calavo of
the number of shares of Common Stock that he or she owns.

(d) The share ownership requirement described in this Section 5 shall terminate
on the date that the Director ceases for any reason to be a director of Calavo.

6. Securities Law Compliance. The Director agrees not to sell, pledge, or
otherwise transfer any of the Awarded Shares or any other shares of Common Stock
except in full compliance with (a) Calavo’s Insider Trading Policy and (b) all
applicable federal and state securities laws, rules, and regulations, including,
without limitation, the requirement to file a Form 4 on a timely basis with the
SEC pertaining to such transaction and the requirement to comply with the terms
of Rule 144 under the Securities Act of 1933, as amended. The Director also
agrees not to sell, pledge, or otherwise transfer any of the Awarded Shares
prior to the date that they vest pursuant to Section 2 above, and any such
attempted sale, pledge, or other transfer shall be null and void. The Director
acknowledges and agrees that neither Calavo nor any of its agents has made any
representation to the Director about the advisability of the Director’s
retention or sale of the Awarded Shares.

7. Section 83(b) Election. The Director acknowledges and agrees that: (1) Calavo
advised the Director of his or her right to make an election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, regarding the Awarded Shares
within thirty days after Calavo’s grant of the Awarded Shares; (2) Calavo has
made no recommendation to the Director regarding whether the Section 83(b)
election should be made; (3) it is the Director’s responsibility to consult with
his or her tax advisor regarding the advisability of the Section 83(b) election;
(4) the Director is responsible for the payment of any and all federal, state
and other taxes that may be imposed on the Director by reason of the grant of
the Awarded Shares or the Director’s subsequent sale of the Awarded Shares; and
(5) the Director promptly shall provide Calavo with a copy of any Section 83(b)
election that is made by the Director.

8. Incorporation by Reference of the Plan. The Plan and all of its terms, as
amended from time to time, are incorporated by reference into this Agreement.
The Director acknowledges that he or she has received and reviewed a copy of the
Plan. This Agreement is not a complete restatement of all of the terms of the
Plan. Calavo and the Director agree to be bound by the Plan, as amended from
time to time, and agree that the terms of the Plan shall govern if and to the
extent that there are any inconsistencies between the Plan and this Agreement.

 

3



--------------------------------------------------------------------------------

9. No Right to Continue to Serve as a Director. The Director understands that
nothing in the Plan or this Agreement gives the Director a right to continue to
serve as a director of Calavo.

10. Miscellaneous Provisions.

(a) Further Instruments. Calavo and the Director agree to execute such further
instruments and to take such further actions as may be reasonably necessary to
carry out the intent of this Agreement.

(b) Provisions Subject to Applicable Law. If any provision of this Agreement is
held by a court of competent jurisdiction to be invalid, void, or unenforceable,
the remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way and shall be construed in
accordance with the purposes and intent of this Agreement.

(c) Complete Agreement. This Agreement and the Plan constitute the complete and
exclusive agreement between Calavo and the Director with respect to the subject
matter of this Agreement and replace and supersede any and all other prior
written and oral agreements or statements by the parties relating to such
subject matter.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Calavo and the Director and their respective successors and
assigns.

(e) Notices. Any notice required or permitted to be given to Calavo or the
Director must be in writing and shall be deemed to have been duly given (1) when
delivered in person, (2) when sent by facsimile transmission (provided
confirmation of facsimile transmission is obtained), (3) on the second business
day after dispatch by United States registered or certified mail (postage
prepaid and return receipt requested), (4) on the next business day if
transmitted by national overnight courier, or (5) on the date delivered if sent
by e-mail (provided confirmation of e-mail receipt is obtained), in each case to
the address shown below such party’s signature or to such other address as the
party may designate in the foregoing manner to the other party.

(f) Amendment and Termination. This Agreement may be amended or terminated only
by a writing executed by both Calavo and the Director.

(g) Counterparts. This Agreement may be executed by facsimile or by e-mail
transmission with the signature page attached in PDF or other format and in two
counterparts, each of which shall be deemed an original, but both of which shall
constitute one and the same instrument.

(h) Governing Law; Enforcement of this Agreement. This Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of California without giving effect to such state’s conflict-of-law
principles. Each party to this Agreement is entitled to bring an action for
temporary or preliminary injunctive relief at any time in any court of competent
jurisdiction in order to prevent immeasurable and irreparable injury that might
result from a breach of this Agreement. To the fullest extent permitted by
applicable law, the unsuccessful party to any court action regarding this
Agreement shall pay to

 

4



--------------------------------------------------------------------------------

the prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred in the court action by the successful
party, all of which shall be included in and as a part of the award rendered in
the action. For purposes of this paragraph, attorneys’ fees shall include,
without limitation, fees incurred in connection with post-judgment and
post-award actions.

IN WITNESS WHEREOF, Calavo and the Director have executed and delivered this
Agreement as of the day and year first written above.

 

CALAVO GROWERS, INC. By:   /s/ Lecil E. Cole   Lecil E. Cole   Chief Executive
Officer

Address:

 

1141-A Cummings Road

Santa Paula, California 93060

Attention: Corporate Controller

Fax: (805) 921-3223

E-Mail: jamess@calavo.com

 

DIRECTOR

 

Address:

 

 

Fax:  

 

E-Mail:  

 

 

5